 



EXHIBIT 10.1
FIRST AMENDMENT TO CREDIT AND GUARANTY AGREEMENT
     This FIRST AMENDMENT TO CREDIT AND GUARANTY AGREEMENT (this “First
Amendment”) is dated as of October 29, 2007, by and among American Medical
Systems, Inc., a Delaware corporation (“Borrower”), each of the other Credit
Parties which is a signatory hereto and CIT Healthcare LLC, as Administrative
Agent (in such capacity, together with its permitted successors in such
capacity, “Administrative Agent”).
BACKGROUND
     A. Borrower, Guarantors and Administrative Agent are parties to that
certain Credit and Guaranty Agreement dated as of July 20, 2006 (the “Original
Credit Agreement;” and as amended by this First Amendment the “Credit
Agreement”), by and among Borrower, American Medical Systems Holdings, Inc., a
Delaware corporation (“Holdings”), as a Guarantor, certain direct and indirect
subsidiaries of Holdings (other than Borrower), as Guarantors, the Lenders from
time to time party thereto, CIT Capital Securities LLC, as Co-Lead Arranger and
as Sole Bookrunner, KeyBank National Association, as Co-Lead Arranger and as
Syndication Agent, CIT Healthcare LLC, as Administrative Agent and General
Electric Capital Corporation, as Documentation Agent, pursuant to which Lenders
have made loans and advances to Borrower for the account of Borrower, as
described in the Original Credit Agreement, and as security therefor, each
Credit Party has granted to Collateral Agent and Lenders a lien on all of its
assets.
     B. Borrower has requested that Administrative Agent and Lenders amend the
Original Credit Agreement to amend and restate certain of the financial tests
and covenants provided in Section 6.8 thereof.
     C. Administrative Agent, on its behalf and on behalf of the Lenders (at the
direction and consent of the Lenders), is willing to amend the Original Credit
Agreement, provided that Credit Parties enter into this First Amendment upon the
terms and conditions set forth herein.
     D. Terms used herein but not defined herein shall have the meanings
assigned to them in the Original Credit Agreement.
AGREEMENT
     NOW, THEREFORE, in consideration of the premises and the mutual promises
herein contained, and intending to be legally bound hereby, the parties hereto
agree as follows:
SECTION 1
AMENDMENT TO CREDIT AGREEMENT
     Upon and subject to fulfillment of the conditions precedent under Section 3
of this First Amendment, the following provisions of the Credit Agreement shall
be amended as set forth below.

 



--------------------------------------------------------------------------------



 



     1.1 Section 6.8 of the Original Credit Agreement is hereby amended by
amending and restating subsections (a) and (b) thereof to read as follows:
     “(a) Interest Coverage Ratio. Borrower shall not permit the Interest
Coverage Ratio as of the day nearest to the period ending in the table below,
beginning with the period ending September 30, 2006, to be less than the
correlative ratio indicated:

          Fiscal Quarter Ended       Nearest to the Period   Interest Coverage  
Ending Below   Ratio  
September 30, 2006
    2.50 to 1.00  
December 31, 2006
    2.50 to 1.00  
March 31, 2007
    2.75 to 1.00  
June 30, 2007
    3.00 to 1.00  
September 30, 2007
    3.25 to 1.00  
December 31, 2007
    3.25 to 1.00  
March 31, 2008
    3.25 to 1.00  
June 30, 2008
    3.50 to 1.00  
September 30, 2008
    3.50 to 1.00  
December 31, 2008
    3.75 to 1.00  
March 31, 2009
    3.75 to 1.00  
June 30, 2009
    3.75 to 1.00  
September 30, 2009
    4.00 to 1.00  
December 31, 2009
    4.00 to 1.00  
March 31, 2010
    4.00 to 1.00  
June 30, 2010
    4.00 to 1.00  
September 30, 2010
    4.00 to 1.00  
December 31, 2010
    4.00 to 1.00  
March 31, 2011
    4.00 to 1.00  
June 30, 2011
    4.00 to 1.00  
September 30, 2011
    4.00 to 1.00  
December 31, 2011
    4.00 to 1.00  
March 31, 2012
    4.00 to 1.00  

- 2 -



--------------------------------------------------------------------------------



 



          Fiscal Quarter Ended       Nearest to the Period   Interest Coverage  
Ending Below   Ratio  
June 30, 2012
    4.00 to 1.00  

(b) Total Leverage Ratio. Borrower shall not permit the Total Leverage Ratio as
of the day nearest to the period ending in the table below and at all times
during such period, beginning with the period ending September 30, 2006, to
exceed the correlative ratio indicated:

          Fiscal Quarter Ended       Nearest to the Period   Total Leverage  
Ending Below   Ratio  
September 30, 2006
    7.25 to 1.00  
December 31, 2006
    6.95 to 1.00  
March 31, 2007
    6.50 to 1.00  
June 30, 2007
    6.00 to 1.00  
September 30, 2007
    5.50 to 1.00  
December 31, 2007
    5.50 to 1.00  
March 31, 2008
    5.25 to 1.00  
June 30, 2008
    5.00 to 1.00  
September 30, 2008
    4.75 to 1.00  
December 31, 2008
    4.50 to 1.00  
March 31, 2009
    4.25 to 1.00  
June 30, 2009
    4.00 to 1.00  
September 30, 2009
    3.75 to 1.00  
December 31, 2009
    3.50 to 1.00  
March 31, 2010
    3.25 to 1.00  
June 30, 2010
    3.00 to 1.00  
September 30, 2010
    3.00 to 1.00  
December 31, 2010
    3.00 to 1.00  
March 31, 2011
    3.00 to 1.00  
June 30, 2011
    3.00 to 1.00  
September 30, 2011
    3.00 to 1.00  

- 3 -



--------------------------------------------------------------------------------



 



          Fiscal Quarter Ended       Nearest to the Period   Total Leverage  
Ending Below   Ratio  
December 31, 2011
    3.00 to 1.00  
March 31, 2012
    3.00 to 1.00  
June 30, 2012
    3.00 to 1.00”  

     1.2 Section 6.8 of the Original Credit Agreement is hereby amended by
amending and restating subsections (d) and (e) thereof to read as follows:
“(d) Fixed Charge Coverage Ratio. Borrower shall not permit the Fixed Charge
Coverage Ratio as of the day nearest to the period ending in the table below,
beginning with the period ending September 30, 2006, to be less than the
correlative ratio indicated:

          Fiscal Quarter Ended       Nearest to the Period   Fixed Charge  
Ending Below   Coverage Ratio  
September 30, 2006
    1.05 to 1.00  
December 31, 2006
    1.05 to 1.00  
March 31, 2007
    1.05 to 1.00  
June 30, 2007
    1.15 to 1.00  
September 30, 2007
    1.15 to 1.00  
December 31, 2007
    1.25 to 1.00  
March 31, 2008
    1.25 to 1.00  
June 30, 2008
    1.25 to 1.00  
September 30, 2008
    1.40 to 1.00  
December 31, 2008
    1.40 to 1.00  
March 31, 2009
    1.50 to 1.00  
June 30, 2009
    1.50 to 1.00  
September 30, 2009
    1.50 to 1.00  
December 31, 2009
    1.50 to 1.00  
March 31, 2010
    1.50 to 1.00  
June 30, 2010
    1.50 to 1.00  
September 30, 2010
    1.50 to 1.00  

- 4 -



--------------------------------------------------------------------------------



 



          Fiscal Quarter Ended       Nearest to the Period   Fixed Charge  
Ending Below   Coverage Ratio  
December 31, 2010
    1.50 to 1.00  
March 31, 2011
    1.50 to 1.00  
June 30, 2011
    1.50 to 1.00  
September 30, 2011
    1.50 to 1.00  
December 31, 2011
    1.50 to 1.00  
March 31, 2012
    1.50 to 1.00  
June 30, 2012
    1.50 to 1.00  

(e) Maximum Consolidated Capital Expenditures. Borrower shall not, and shall not
permit Holdings or any of its Subsidiaries to, make or incur Consolidated
Capital Expenditures, in any Fiscal Year indicated below, in excess of the
corresponding amount set forth below opposite such Fiscal Year:

          Fiscal   Consolidated Capital   Year   Expenditures  
2006
  $ 35,000,000  
2007
  $ 16,500,000  
2008
  $ 15,000,000  
2009
  $ 17,500,000  
2010
  $ 20,000,000  
2011
  $ 22,500,000  
2012
  $ 30,000,000”  

SECTION 2
REPRESENTATIONS, WARRANTIES, NO ADVERSE CLAIMS
     To induce Administrative Agent and Lenders to amend the Original Credit
Agreement, each Credit Party represents and warrants to Administrative Agent, on
its behalf and on behalf of the Lenders, and agrees, that:
     2.1 Compliance with Credit Documents; No Defaults or Event of Default. On
the date hereof each of the Credit Parties is in compliance with the terms and
provisions set forth in each of the Credit Documents (as modified by this First
Amendment), and no Default or Event of Default has occurred and is continuing.

- 5 -



--------------------------------------------------------------------------------



 



     2.2 Representations and Warranties. On the date hereof, the representations
and warranties of each Credit Party set forth in the Credit Agreement (as
modified by this First Amendment) are true and correct with the same effect as
though such representations and warranties had been made on the date hereof,
except to the extent that such representations and warranties and covenants
expressly relate to an earlier date, in which case they shall be true and
correct as of such earlier date.
     2.3 Corporate Authority of Credit Parties. Each Credit Party has full power
and authority to enter into this First Amendment and to incur and perform the
obligations provided for under this First Amendment and the Credit Agreement,
all of which have been duly authorized by all proper and necessary corporate
action. No consent or approval of stockholders or of any public authority or
regulatory body is required as a condition to the validity or enforceability of
this First Amendment.
     2.4 First Amendment as Binding Agreement. This First Amendment constitutes
the valid and legally binding obligation of each of the Credit Parties, fully
enforceable against each such Credit Party, in accordance with its terms, except
as may be limited by bankruptcy, insolvency, reorganization, moratorium or
similar laws relating to or limiting creditors’ rights generally or by equitable
principles relating to enforceability.
     2.5 No Conflicting Agreements. The execution and performance by each Credit
Pary of this First Amendment will not (i) violate any provision of law, any
order of any court or other agency of government, or the Organizational
Documents of any Credit Party, or (ii) violate any indenture, contract,
agreement or other instrument to which any Credit Party is a party, or by which
its property is bound, or be in conflict with, result in a breach of or
constitute (with due notice and/or lapse of time) a default under, any such
indenture, contract, agreement or other instrument or result in the creation or
imposition of any lien, charge or encumbrance of any nature whatsoever upon any
of the property or assets of any Credit Party.
     2.6 No Changes to Organizational Documents. There have been no changes in
the Organizational Documents of any of the Credit Parties since the execution
and delivery of the Original Credit Agreement.
     2.7 No Material Adverse Effect. Since December 31, 2006, no event or
circumstance shall have occurred which has had or could reasonably be expected
to have a Material Adverse Effect.
     2.8 No Adverse Claim. Each Credit Party warrants, acknowledges and agrees
that no events have been taken place and no circumstances exist at the date
hereof which would give any Credit Party a basis to assert a claim against
Administrative Agent or Lenders, or a defense, offset or counterclaim to any
claim of the Administrative Agent or Lenders with respect to the Obligations,
and each Credit Party hereby releases any such claims.

- 6 -



--------------------------------------------------------------------------------



 



SECTION 3
CONDITIONS PRECEDENT
     The agreement by Administrative Agent and Lenders to amend the Original
Credit Agreement is subject to satisfaction of all of the following conditions
precedent:
     3.1 The Credit Parties shall have executed and delivered to Administrative
Agent a fully executed copy of this First Amendment.
     3.2 The Credit Parties shall have delivered to Administrative Agent
certified copies of all documents evidencing any necessary corporate action,
consents of third parties and government approvals, if any, with respect to this
First Amendment, and any other documents reasonably requested by Administrative
Agent including, without limitation, resolutions or consents of the board of
directors of the Credit Parties authorizing the execution, delivery and
performance of this First Amendment.
SECTION 4
GENERAL PROVISIONS
     4.1 Except as amended by this First Amendment, the terms and provisions of
the Original Credit Agreement and each of the other Credit Documents shall
remain in full force and effect and are hereby affirmed, confirmed and ratified
in all respects. Each Credit Party ratifies, confirms and affirms without
condition, all liens and security interests granted to the Administrative Agent
and Lenders pursuant to the Credit Documents (as amended by this First
Amendment), and such liens and security interests shall continue to secure the
Obligations, including but not limited to, all Loans made by the Lenders to
Borrower under the Credit Agreement.
     4.2 This First Amendment shall be construed in accordance with and governed
by the laws of the State of New York without regard to conflict of laws
principles thereof, and the obligations of Borrower under this First Amendment
is and shall arise absolutely and unconditionally upon the execution and
delivery of this First Amendment.
     4.3 This First Amendment shall become effective upon the execution of a
counterpart hereof by each of the parties hereto and receipt by Borrower and
Administrative Agent of written or telephonic notification of such execution and
authorization of delivery thereof.
     4.4 Each of the Credit Parties agrees to pay all out-of-pocket expenses
incurred by Administrative Agent and Lenders in connection with the preparation,
negotiation and consummation of this First Amendment, and all other documents
related thereto, including without limitation, the reasonable fees and expense
of counsel to the Administrative Agent, and any filing fees required in
connection with the filing of any documents necessary to consummate the
provisions of this First Amendment.

- 7 -



--------------------------------------------------------------------------------



 



     4.5 On or after the effective date hereof, each reference in the Credit
Agreement or any of the Original Credit Documents to this “Agreement” or works
of like import, shall unless the context otherwise requires, be deemed to refer
to the Original Credit Agreement as amended hereby.
[SIGNATURE PAGES FOLLOW]

- 8 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each Credit Party and Administrative Agent, on its
behalf and on behalf of the Lenders, have caused this First Amendment to be duly
executed by their duly authorized officers, all as of the date and year first
above written.

            BORROWER:



AMERICAN MEDICAL SYSTEMS, INC.
      By:   /s/ Mark Heggestad         Name:   Mark Heggestad         Title:  
Executive Vice President and Chief
Financial Officer     

            GUARANTORS:

AMERICAN MEDICAL SYSTEMS HOLDINGS, INC.
AMS SALES CORPORATION
AMS RESEARCH CORPORATION
THERMATRX INC.
OVION, INC.
SOLARANT MEDICAL, INC.
LASERSCOPE
LASERSCOPE INTERNATIONAL, INC.
INNOVAQUARTZ INCORPORATED
      By:   /s/ Mark Heggestad         Name:   Mark Heggestad        Title:  
Executive Vice President and Chief
Financial Officer     

 



--------------------------------------------------------------------------------



 



            CIT HEALTHCARE LLC, as Administrative Agent
      By:   /s/ Michael D. Monte         Name:   Michael D. Monte       
Title:   Managing Director     

 